DETAILED ACTION
This is in response to applicant's communication filed on 07/14/2021, wherein:
Claim 1-20 are pending.

Response to Arguments
On page 6-8 of Applicant response, Applicant argues that the combined teaching of Kim, Dudziak and Curtis failed to teach the limitation “transmit, in response to the initial text message from the mobile device, a command text message to the mobile device to cause the mobile device”. 
The Kim reference relates to remote control between mobile devices, i.e., from one mobile device to another mobile device through a server (see, for example, the title of the invention), not between a mobile device and a server as in the claimed invention. In order for Kim’s system to work, Kim’s server must forward the help request message from the help-requesting device 110 to the control device 130 and must forward the control command from the control device 130 to the help-requesting device. Specifically, as discussed in paragraphs [0035-0045] of Kim, the help-requesting device 110 transmits a help request message to the server 120 in step S210 (paragraph [0037]). The server 120 receives the help request message from the help-requesting device 110 and then transmits it to the control device 130 (paragraph [0039]). Thus, rather than transmitting a command text message to the help-requesting device 110 in 
Critically, if Kim’s server were to be modified (e.g., based on teachings for Dudziak and Curtis) to actually perform the claimed operations, the entire principle of operation of Kim would be destroyed and Kim would be rendered unsatisfactory for its intended purpose because, for example, Kim’s server would have to transmit the command text message to the mobile device in response to 

Applicant arguments have been carefully considered, however, Examiner respectfully disagrees.

Applicant is invited to consider the current scope of the claim:
“a server configured to communicate with and exchange SMS text message data with the mobile device, the server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to:
receive an initial text message from the mobile device, the initial text message comprising user-driven data relating to a crowdsourcing product or service; 
transmit, in response to the initial text message from the mobile device, a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the 
The above limitations only describes a process that a server receiving an initial text message comprising user-driven data related to crowdsourcing product or service; and transmitting transmit, in response to the initial text message from the mobile device, a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server. The scope of the claim only requires the server to transmit a command text message and does not requires that the server is the entity that formulate the command text message. Kim discloses transmitting a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the response text message comprising data associated with a location or position of the mobile device (Fig. 2 step "transmit control command" between server 120 and help requesting device 110 IN RESPONSE TO THE INITIAL TEXT MESSAGE IN FIG. 1 STEP 1 AND FIG. 2 STEP S210, Fig. 2 step S235-240 and par. 0041-0044 disclose server 120 transmitting control command to help requesting device 110; help requesting device 110 analyze and executing control command and reporting result to server 120, wherein the command including command for location information acquisition as discussed in par. 0044, 0061). Kim also discloses step of correlating user driven data with location data (par. 0010, par. 0094 – “the control device receiving a help request from the help-requesting 
Applicant arguments regarding to the failure to establish a prima facie case for combining Dudziak and Curtis with Kim is not persuasive since the combination with Dudziak teaching would simply provide ability to use SMS for requesting service from mobile device and SMS is a very well-known communication method. Curtis teaching helps broaden the context of usage by bringing crowdsourcing concept into Kim teaching so that Kim invention in combination with Curtis would be able to collect more information of surrounding environment of the help seeker.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

Claim 1-3 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. US 10382911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as presented below.

Pat. No. US 10382911 B2
Application 16/538084
1. A system for leveraging text messages in a mobile-based crowdsourcing platform for providing environmental system control and maintenance within an environment, the system comprising: 

a mobile device for user input and interaction; and 



receive an initial text message from the mobile device, the initial text message comprising user-driven data including active user input associated with user comfort or one or more maintenance issues within a given environment in which the user is located, wherein user comfort comprises a user's rating of their perceived comfort within the given environment and one or more maintenance issues includes a 

transmit a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the response text message comprising data associated with a location or position of the mobile device within an environment; and 


correlate the location or position data of the mobile device with the user-driven data by associating the location or position of the mobile device with the user-driven data on a layout of the environment. 











3. The system of claim 1, wherein the environment is an office space and the layout is a floorplan of the office space. 

4. The system of claim 1, wherein the user-driven data comprises an order for a product offered by a seller. 

5. The system of claim 4, wherein the product is a food-related product and the seller is a restaurant or eatery offering the food-related product. 

6. The system of claim 5, wherein correlation of the location or position data with the user-driven food order comprises associating the location or position of the mobile device with the user-driven data on a map. 

7. The system of claim 6, wherein the map is provided by a web mapping service. 

8. The system of claim 1, wherein the mobile device is selected from the group consisting of a tablet computer, a laptop computer, a notebook 

9. The system of claim 1, wherein the server and the mobile device are configured to wirelessly communicate and exchange data with one another over a network, wherein the network is selected from the group consisting of Wi-Fi wireless data communication technology, the internet, private networks, virtual private networks (VPN), public switch telephone networks (PSTN), integrated services digital networks (ISDN), digital subscriber link networks (DSL), various second generation (2G), third generation (3G), fourth generation (4G) cellular-based data communication technologies, 

10. The system of claim 1, wherein the communication and exchange of data between the server and the mobile device is provided via a cloud-based service. 

11. The system of claim 1, wherein the data associated with the location or position of the mobile device is data captured by one or more sensors of the mobile device. 

12. The system of claim 11, wherein the one or more sensors are configured to capture data related to at least one of motion or position of the mobile device and signals 

13. The system of claim 12, wherein the one or more sensors are selected from the group consisting of a motion sensor, a received signal strength (RSS) sensor, and a global positioning satellite (GPS) sensor. 

14. The system of claim 13, wherein the motion sensor is selected from the group consisting of an accelerometer, an altimeter, one or more gyroscopes, other motion or movement sensor to produce sensory signals corresponding to motion or movement of the mobile device, and a magnetometer to produce sensory signals from which direction of travel or orientation can be determined. 

15. The system of claim 14, wherein the motion sensor is coupled to an inertial measurement unit (IMU). 

16. The system of claim 15, wherein the data associated with the location or position of the mobile device comprises at least one of GPS measurements and IMU measurements. 

17. The system of claim 13, wherein user data comprises RSS measurements.




a mobile device for user input and interaction; and

a server configured to communicate with and exchange SMS text message data with the mobile device, the server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to:

receive an initial text message from the mobile device, the initial text message comprising user-driven data relating to crowdsourcing product or service;










transmit, in response to the initial text message from the mobile device, a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the response text message comprising data associated with a location or position of the mobile device; and

correlate the location or position data of the mobile device with the user-driven data.




2. The system of claim 1, wherein the user-driven data is associated with an 

3. The system of claim 2, wherein the user-driven data is associated with user comfort or one or more maintenance issues within a given environment in which the user is located (see claim 1 of US 10382911 B2).

6. The system of claim 5, wherein the environment is an office space and the layout is a floorplan of the office space.

7. The system of claim 1, wherein the user-driven data comprises an order for a product offered by a seller.



9. The system of claim 8, wherein correlation of the location or position data with the user-driven food order comprises associating the location or position of the mobile device with the user-driven data on a map.

10. The system of claim 9, wherein the map is provided by a web mapping service.

11. The system of claim 1, wherein the mobile device is selected from the group consisting of a tablet computer, a laptop computer, a notebook computer, a mobile computing device, 

12. The system of claim 1, wherein the server and the mobile device are configured to wirelessly communicate and exchange data with one another over a network, wherein the network is selected from the group consisting of Wi-Fi wireless data communication technology, the internet, private networks, virtual private networks (VPN), public switch telephone networks (PSTN), integrated services digital networks (ISDN), digital subscriber link networks (DSL), various second generation (2G), third generation (3G), fourth generation (4G) cellular-based data communication technologies, 

13. The system of claim 1, wherein the communication and exchange of data between the server and the mobile device is provided via a cloud-based service.

14. The system of claim 1, wherein the data associated with the location or position of the mobile device is data captured by one or more sensors of the mobile device.

15. The system of claim 14, wherein the one or more sensors are configured to capture data related to at least one of motion or position of the mobile device and signals 

16. The system of claim 15, wherein the one or more sensors are selected from the group consisting of a motion sensor, a received signal strength (RSS) sensor, and a global positioning satellite (GPS) sensor.

17. The system of claim 16, wherein the motion sensor is selected from the group consisting of an accelerometer, an altimeter, one or more gyroscopes, other motion or movement sensor to produce sensory signals corresponding to motion or movement of the mobile device, and a magnetometer to produce sensory signals from which direction of travel or orientation can be determined.

18. The system of claim 17, wherein the motion sensor is coupled to an inertial measurement unit (IMU).

19. The system of claim 18, wherein the data associated with the location or position of the mobile device comprises at least one of GPS measurements and IMU measurements.

20. The system of claim 16, wherein user data comprises RSS measurements.


Claim 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. US 10382911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as presented below.

claim 4, claim 1-2 of US 10382911 B2 discloses the system of claim 3, however, silent on further details of claim 4.
Farley discloses wherein the user comfort is associated with temperature within the given environment (abstract and par. 0031 discloses determining location information using signal and barometric sensors and temperature information). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of claim 1-2 of US 10382911 B2, and have RSS information obtained, as taught by Farley because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to acquire signal information from user device.

Regarding claim 5, claim 1-2 of Patent No. US 10382911 B2 and Farley discloses the system of claim 4, wherein correlation of the location or position data with the user-driven comfort or maintenance issue data comprises associating the location or position of the mobile device with the user-driven data on a layout of the environment (see claim 1 of Patent No. US 10382911 B2; Farley - abstract and par. 0031 discloses determining location information using signal and barometric sensors and temperature information).

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US10070280B2. Although the claims at issue are not identical, they are not patentably distinct from each other as presented below.

Pat. No. US 10070280 B2
Application 16/538084
1. A system for leveraging text messages in a mobile-based crowdsourcing platform, the system comprising:

a mobile device for user input and interaction; and

a server configured to communicate with and exchange SMS text message data with the mobile device, the server comprising a hardware processor coupled to non-transitory, computer-readable memory containing 

receive an initial text message from the mobile device, the initial text message comprising user-driven data;



transmit a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the response text message comprising data associated with a location or position of the mobile device within an environment;

receive user data comprising direct user input with a user interface (UI) provided on the mobile device in 

correlate the location or position data of the mobile device with the user-driven data.

2. The system of claim 1, wherein the user-driven data is associated with an environment in which the user is located.

3. The system of claim 2, wherein the user-driven data is associated with user comfort or one or more 

4. The system of claim 3, wherein the user comfort is associated with temperature within the given environment.

5. The system of claim 4, wherein correlation of the location or position data with the user-driven comfort or maintenance issue data comprises associating the location or position of the mobile device with the user-driven data on a layout of the environment.

6. The system of claim 5, wherein the environment is an office space and the layout is a floorplan of the office space.

7. The system of claim 1, wherein the user-driven data comprises an order for a product offered by a seller.

8. The system of claim 7, wherein the product is a food-related product and the seller is a restaurant or eatery offering the food-related product.

9. The system of claim 8, wherein correlation of the location or position data with the user-driven food order comprises associating the location or position of the mobile device with the user-driven data on a map.

10. The system of claim 9, wherein the map is provided by a web mapping service.



12. The system of claim 1, wherein the server and the mobile device are configured to wirelessly communicate and exchange data with one another over a network, wherein the network is selected from the group consisting of Wi-Fi wireless data communication technology, the internet, private networks, virtual private networks (VPN), public switch telephone networks (PSTN), integrated services digital networks (ISDN), digital subscriber link networks (DSL), 

13. The system of claim 1, wherein the communication and exchange of data between the server and the mobile device is provided via a cloud-based service.

14. The system of claim 1, wherein the data associated with the location or position of the mobile device is data captured by one or more sensors of the mobile device.

15. The system of claim 14, wherein the one or more sensors are 

16. The system of claim 15, wherein the one or more sensors are selected from the group consisting of a motion sensor, a received signal strength (RSS) sensor, and a global positioning satellite (GPS) sensor.

17. The system of claim 16, wherein the motion sensor is selected from the group consisting of an accelerometer, an altimeter, one or more gyroscopes, other motion or movement sensor to produce sensory signals corresponding to motion or movement of the mobile device, and a 

18. The system of claim 17, wherein the motion sensor is coupled to an inertial measurement unit (IMU).

19. The system of claim 18, wherein the data associated with the location or position of the mobile device comprises at least one of GPS measurements and IMU measurements.

20. The system of claim 16, wherein user data comprises RSS measurements.


a mobile device for user input and interaction; and

a server configured to communicate with and exchange SMS text message data with the mobile device, the server comprising a hardware processor coupled to non-transitory, computer-readable memory containing 

receive an initial text message from the mobile device, the initial text message comprising user-driven data related to crowdsourcing product or service;

transmit, in response to the initial text message from the mobile device, a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the response text message comprising data associated with a location or position of the mobile device; and












correlate the location or position data of the mobile device with the user-driven data.

2. The system of claim 1, wherein the user-driven data is associated with an environment in which the user is located.

3. The system of claim 2, wherein the user-driven data is associated with user comfort or one or more 

4. The system of claim 3, wherein the user comfort is associated with temperature within the given environment.

5. The system of claim 4, wherein correlation of the location or position data with the user-driven comfort or maintenance issue data comprises associating the location or position of the mobile device with the user-driven data on a layout of the environment.

6. The system of claim 5, wherein the environment is an office space and the layout is a floorplan of the office space.

7. The system of claim 1, wherein the user-driven data comprises an order for a product offered by a seller.

8. The system of claim 7, wherein the product is a food-related product and the seller is a restaurant or eatery offering the food-related product.

9. The system of claim 8, wherein correlation of the location or position data with the user-driven food order comprises associating the location or position of the mobile device with the user-driven data on a map.

10. The system of claim 9, wherein the map is provided by a web mapping service.



12. The system of claim 1, wherein the server and the mobile device are configured to wirelessly communicate and exchange data with one another over a network, wherein the network is selected from the group consisting of Wi-Fi wireless data communication technology, the internet, private networks, virtual private networks (VPN), public switch telephone networks (PSTN), integrated services digital networks (ISDN), digital subscriber link networks (DSL), 

13. The system of claim 1, wherein the communication and exchange of data between the server and the mobile device is provided via a cloud-based service.

14. The system of claim 1, wherein the data associated with the location or position of the mobile device is data captured by one or more sensors of the mobile device.

15. The system of claim 14, wherein the one or more sensors are 

16. The system of claim 15, wherein the one or more sensors are selected from the group consisting of a motion sensor, a received signal strength (RSS) sensor, and a global positioning satellite (GPS) sensor.

17. The system of claim 16, wherein the motion sensor is selected from the group consisting of an accelerometer, an altimeter, one or more gyroscopes, other motion or movement sensor to produce sensory signals corresponding to motion or movement of the mobile device, and a 

18. The system of claim 17, wherein the motion sensor is coupled to an inertial measurement unit (IMU).

19. The system of claim 18, wherein the data associated with the location or position of the mobile device comprises at least one of GPS measurements and IMU measurements.

20. The system of claim 16, wherein user data comprises RSS measurements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130304894 A1) in view of Dudziak (US 8929849 B1) and Curtis et al. (US 20120046860 A1).

Regarding claim 1, Kim discloses a system for leveraging text messages in a mobile-based platform (Abstract, Fig. 1), the system comprising: 
(Fig. 1 and par. 0027 disclose help requesting device 110); and 
a server configured to communicate with and exchange SMS text message data with the mobile device (Fig. 1-2 and par. 0043 disclose server 120 communicating with help requesting device 110 through SMS), the server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to: 
receive an initial message from the mobile device, the initial text message comprising user-driven data (Fig. 1 step 1, Fig. 2 step 210, and par. 0037 disclose “the help-requesting device 110 transmits a help request message to the server 120 in step S210. The help-requesting device 110 may select an SOS service menu or use a preset hot key to perform transmission of the help request message”); 
transmit, in response to the initial text message from the mobile device (Fig. 2 step "transmit control command" between server 120 and help requesting device 110 in response to the initial text message in Fig. 1 step 1, and Fig. 2 step 210), a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the response text message comprising data associated with a location or position of the mobile device (Fig. 2 step "transmit control command" between server 120 and help requesting device 110 in response to the initial text message in Fig. 1 step 1, and Fig. 2 step 210; Fig. 2 step S235-240 and par. 0041-0044 disclose server 120 transmitting control command to help requesting device 110; help requesting device 110 analyze and executing control command and reporting result to server 120, wherein the command including command for location information acquisition as discussed in par. 0044, 0061); and 
correlate the location or position data of the mobile device with the user-driven data (par. 0010, par. 0094 – “the control device receiving a help request from the help-requesting device can remotely control the help-requesting device and then obtain information about surroundings of the help-requesting device”, which indicate that the information received from the help requesting device 110 – e.g. location information - is used by control device to assist the help requesting device - i.e. correlating location information of mobile device with user driven data such as SOS request). 
However, Kim does not explicitly discloses (1) receive an initial text message from the mobile device, the initial text message comprising user-driven data since Kim only discussed about step 210 as transmitting a request for help message (2) the mobile platform is a crowdsourcing platform and the initial message including user-driven data related to crowdsourcing product or service.
 (Fig. 3 discloses subscriber texts "Help" to 911).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, and have user help request transmitted through text message, as taught by Dudziak because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well known communication protocol.
Curtis discloses the mobile platform is a crowdsourcing platform and the message including user-driven data related to crowdsourcing product or service (abstract, Fig. 2, Fig. 4-5, Fig. 7-8 disclose transmitting location information from mobile device to server for crowdsourcing map update and using the crowdsourcing map information).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim and Dudziak, and have utilize crowdsourcing mobile platform, as taught by Curtis because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide requested service.

claim 2, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 1, wherein the user-driven data is associated with an environment in which the user is located (Kim - Fig. 1 step 1, Fig. 2 step 210, and par. 0037 disclose “the help-requesting device 110 transmits a help request message to the server 120 in step S210. The help-requesting device 110 may select an SOS service menu or use a preset hot key to perform transmission of the help request message”, wherein the help request is associated with the environment in which user is located as discussed in Fig. 2 step 230-240 and par. 0041-0044). 

Regarding claim 3, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 2, wherein the user-driven data is associated with user comfort or one or more maintenance issues within a given environment in which the user is located (Kim – Fig. 1 and par. 0027 disclose the SOS service system includes a help-requesting device 110, a server 120, and a control device 130, which indicate help requesting device experience emergency situation that associated with user comfort).

Regarding claim 11, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 1, wherein the mobile device is (Kim - Fig. 1 and par. 0005, 0029 disclose smart phone/notebook). 

Regarding claim 12, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 1, wherein the server and the mobile device are configured to wirelessly communicate and exchange data with one another over a network, wherein the network is selected from the group consisting of Wi-Fi wireless data communication technology, the internet, private networks, virtual private networks (VPN), public switch telephone networks (PSTN), integrated services digital networks (ISDN), digital subscriber link networks (DSL), various second generation (2G), third generation (3G), fourth generation (4G) cellular-based data communication technologies, Bluetooth radio, and Near Field Communication (NFC) (Kim - Fig. 1-2 and par. 0043 disclose server 120 communicating with help requesting device 110 through SMS, which indicate that server and mobile device are communicating through wireless cellular network such as 2G/3G/4G).

Regarding claim 13, Kim, Dudziak, and Curtis discloses the system of claim 1, wherein the communication and exchange of data between the (Kim – par. 0029 discloses server 120 using Packet Switch Data Network and communicate with mobile device. It is obvious that server is a cloud based service since it resides on the packet network).

Regarding claim 14, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 1, wherein the data associated with the location or position of the mobile device is data captured by one or more sensors of the mobile device (Kim – par. 0030, 0061, 0078 disclose obtaining location information using GPS module - sensor of the mobile device). 

Regarding claim 15, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 1discloses the system of claim 14, wherein the one or more sensors are configured to capture data related to at least one of motion or position of the mobile device and signals transmitted from or to the mobile device (Kim – par. 0030, 0061, 0078 disclose obtaining location information using GPS module - sensor of the mobile device – which determine location based on received satellite signal). 

claim 16, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 15, wherein the one or more sensors are selected from the group consisting of a motion sensor, a received signal strength (RSS) sensor, and a global positioning satellite (GPS) sensor (Kim – par. 0078 discloses GPS sensor). 

Claim 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130304894 A1) in view of Dudziak (US 8929849 B1), Curtis et al. (US 20120046860 A1) and Farley et al. (US 20120013475 A1).

Regarding claim 4, the combined teaching of Kim, Dudziak and Curtis discloses the system of claim 3, however, silent on details about wherein the user comfort is associated with temperature within the given environment. 
Farley discloses wherein the user comfort is associated with temperature within the given environment (abstract and par. 0031 discloses determining location information using signal and barometric sensors and temperature information). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, Dudziak and Curtis, and have RSS information obtained, as taught by Farley because doing so would make use of known technique 

Regarding claim 20, the combined teaching of Kim, Dudziak and Curtis discloses the system of claim 16, however, silent on further details about wherein user data comprises RSS measurements.
Farley discloses wherein user data comprises RSS measurements (abstract, par. 0048 disclose transmitting RSS sensor measurement report, therefore, user data comprising RSS measurement).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, Dudziak and Curtis, and have RSS information obtained, as taught by Farley because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to acquire signal information from user device.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130304894 A1) in view of Dudziak (US 8929849 B1), Curtis et al. (US 20120046860 A1) Farley et al. (US 20120013475 A1), and Clausen (US 20160044467 A1).

claim 5, the combined teaching of Kim, Dudziak, Curtis and Farley discloses the system of claim 4, however, silent on further details of claim 5
Clausen discloses wherein correlation of the location or position data with the user-driven comfort or maintenance issue data comprises associating the location or position of the mobile device with the user-driven data on a layout of the environment (Fig. 8 par. 0033 disclose position with the user driven comfort – i.e. finding user location – comprise location and floor layout). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, Dudziak, Curtis and Farley, and provide location information with floor layout, as taught by Clausen because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide complete information about location of a user.

Regarding claim 6, the combined teaching of Kim, Dudziak, Farley, and Clausen discloses the system of claim 5, wherein the environment is an office space and the layout is a floorplan of the office space environment (Clausen - Fig. 8 par. 0033 discloses user location within a library floor plan. It would be obvious for one of ordinary skill in the art to adapt the concept for other type of environment such as office space).

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130304894 A1) in view of Dudziak (US 8929849 B1), Curtis et al. (US 20120046860 A1), and Mirabile (US 20140236759 A1).

Regarding claim 7, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 1, wherein the user-driven data comprises an order for a product offered by a seller. 
Mirabile discloses wherein the user-driven data comprises an order for a product offered by a seller (abstract and 0045 disclose using user location for food delivery).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, Dudziak, and Curtis, and have location based food delivery, as taught by Mirabile because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize location of user for various location based service. 

claim 8, the combined teaching of  Kim, Dudziak, Curtis and Mirabile discloses the system of claim 7, wherein the product is a food-related product and the seller is a restaurant or eatery offering the food-related product (Mirabile - abstract and 0045 disclose using user location for food delivery).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130304894 A1) in view of Dudziak (US 8929849 B1), Curtis et al. (US 20120046860 A1), Mirabile (US 20140236759 A1), Saha et al. (US 20130244686 A1). 

Regarding claim 9, the combined teaching of Kim, Dudziak, Curtis and Mirabile discloses the system of claim 8, however, silent on further details of claim 9.
Saha discloses wherein correlation of the location or position data with the user-driven food order comprises associating the location or position of the mobile device with the user-driven data on a map (par. 0072 discloses displaying nearby restaurant on map based on location of user). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, Dudziak, Curtis and Mirabile, and displaying map of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130304894 A1) in view of Dudziak (US 8929849 B1), Curtis et al. (US 20120046860 A1), Mirabile (US 20140236759 A1), Saha et al. (US 20130244686 A1), and Chang et al. (US 20160210647 A1).

Regarding claim 10, the combined teaching of Kim, Dudziak, Curtis, Mirabile, and Saha discloses the system of claim 9, however silent on details about wherein the map is provided by a web mapping service. 
Chang discloses wherein the map is provided by a web mapping service (par. 0040 discloses map provider such as Google Map, which is a web mapping service).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, Dudziak, Curtis, Mirabile, and Saha, and have map information obtained from map provider, as taught by Chang because doing so would applying a known technique to a known device (method, or .

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130304894 A1) in view of Dudziak (US 8929849 B1), Curtis et al. (US 20120046860 A1) and Jeka et al. (US 9558399 B1).

Regarding claim 17, the combined teaching of Kim, Dudziak, and Curtis discloses the system of claim 16, however, silent on further details about wherein the motion sensor is selected from the group consisting of an accelerometer, an altimeter, one or more gyroscopes, other motion or movement sensor to produce sensory signals corresponding to motion or movement of the mobile device, and a magnetometer to produce sensory signals from which direction of travel or orientation can be determined. 
Jeka discloses wherein the motion sensor is selected from the group consisting of an accelerometer, an altimeter, one or more gyroscopes, other motion or movement sensor to produce sensory signals corresponding to motion or movement of the mobile device, and a magnetometer to produce sensory signals from which direction of travel or orientation can be determined (Fig. 4 element 40, Fig. 6 element 80-82-84-86 and col. 9 ln 42-52 discloses mobile device with inertial measurement unit including motion sensor comprising accelerometer and magnetometer).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kim, Dudziak, and Curtis, and have multiple sensor integrated, as taught by Jeka because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to further collect useful information about user.

Regarding claim 18, the combined teaching of Kim , Dudziak, Curtis and Jeka discloses the system of claim 17, wherein the motion sensor is coupled to an inertial measurement unit (IMU) (Jeka - Fig. 4 element 40, Fig. 6 element 80-82-84-86 and col. 9 ln 42-52 discloses mobile device with inertial measurement unit including motion sensor comprising accelerometer and magnetometer).

Regarding claim 19, the combined teaching of Kim, Dudziak, Curtis and Jeka discloses the system of claim 18, wherein the data associated with the location or position of the mobile device comprises at least one of GPS measurements and IMU measurements (Kim – par. 0030, 0061, 0078 disclose obtaining location information using GPS module; Jeka - Fig. 4 element 40, Fig. 6 element 80-82-84-86 and col. 9 ln 42-52 discloses mobile device with inertial measurement unit including motion sensor comprising accelerometer and magnetometer. Therefore, the combined teaching Kim, Dudziak and Jeka would be able to provide GPS and IMU measurement). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643